Citation Nr: 0603556	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-26 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for swollen feet and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO) - which, in relevant part, denied the veteran's 
petition to reopen his previously denied claim for service 
connection for swollen feet and ankles.


FINDINGS OF FACT

1.  In an August 1971 unappealed rating decision, the RO 
denied service connection for swollen feet and ankles.

2.  The additional evidence submitted or otherwise obtained 
since that decision is merely cumulative of evidence already 
of record and/or does not raise a reasonable possibility of 
substantiating this claim.


CONCLUSION OF LAW

The August 1971 RO decision denying service connection for 
swollen feet and ankles is final; new and material evidence 
has not been submitted since that decision to reopen this 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting service connection for swollen feet 
and ankles.  Because his claim was previously denied in 
August 1971, and not timely appealed, the Board's threshold 
preliminary determination is whether new and material 
evidence has been submitted during the many years since that 
decision to reopen this claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent laws and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and his representative of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary of VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative of 
which portion of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).



It should be noted that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  Nothing in 
the VCAA shall be construed to require the Secretary of VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  

Here, the veteran filed a petition to reopen his claim in 
June 2002.  For claims to reopen received on or after August 
29, 2001, which is the situation here, VA must provide 
limited assistance.  VA has a duty to request records from 
Federal and 
non-Federal agency sources if reasonably identified by the 
claimant.  38 C.F.R. § 3.159(c)(1), (2), (3) (2005).  This is 
a change from pre-VCAA procedures that required a claimant to 
first submit new and material evidence sufficient to reopen a 
claim before VA could assist in developing additional 
evidence to substantiate it.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); but see Dunn v. West, 11 Vet. App. 462 
(1998); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  
VA is not required to provide an examination or obtain a 
medical opinion to create new evidence that may or may not be 
material.  38 C.F.R. § 3.159(c)(4)(iii).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) revisited the requirements imposed 
upon VA by the VCAA.  The Court held, among other things, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), to 
the extent possible, must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-20 (2004).

In this case, the veteran was provided the required VCAA 
notice in a July 2002 letter (VCAA letter) - which was sent 
prior to the RO's October 2002 decision at issue in 
accordance with the holding in Pelegrini II.



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini II, 18 Vet. App. at 117.  
This new fourth "element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

Here, the July 2002 VCAA letter summarized the evidence 
needed to substantiate the claim, including the need for new 
and material evidence to first reopen it.  The letter also 
specified the evidence the veteran was expected to provide, 
including information regarding any pertinent records and new 
and material evidence for swollen ankles and feet.  In this 
way, the VCAA letter clearly satisfies the first three 
"elements" of the notice requirement.

Although the VCAA letter does not contain the precise 
language specified in the fourth "element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  A more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claim.

Relevant Laws and Regulations

Service connection - in general

According to applicable laws and regulations, service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Finality / new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.



The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence - which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. 
§ 3.156(a) (2005).  As mentioned, the veteran filed his 
petition to reopen in June 2002, subsequent to that date.  So 
the current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that VA's 
statutory duty to assist the appellant in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).



Analysis

The unappealed August 1971 rating decision that denied 
service connection for swollen feet and ankles is final and 
binding on the veteran based on the evidence then of record.  
Appellate review of an RO's rating decision is initiated by 
the filing of a notice of disagreement (NOD) by the claimant.  
If the NOD is not filed within one year from the date of 
mailing of notice of the rating decision, the underlying 
decision "shall become final and the claim will not 
thereafter be reopened or allowed," except as otherwise 
provided.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In 
this case, the RO notified the veteran of the rating decision 
in August 1971.  And since he did not file an NOD in response 
within one year of the mailing of the notice, that rating 
decision became final and binding on him based on the 
evidence then of record.

As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  So 
the Board's inquiry will be directed to the question of 
whether any additionally submitted evidence (i.e., since 
August 1971) provides a basis for reopening this claim.

Evidence of record at the time of the August 1971 decision 
consisted of the veteran's service medical records (SMRs) and 
his application for VA compensation or pension benefits.  The 
SMRs reveal that in May 1955 he was treated for blisters on 
his feet, in June 1956 for an infected toe, and in October 
1956 for a mild ankle contusion.  The SMRs reflect no 
complaint of or treatment for swelling, in particular.  He 
mentioned in his VA application that swelling of his ankles 
began in August 1955, but there is no independent medical 
evidence of record to support this statement.

The August 1971 rating decision denied service connection for 
swollen feet and ankles because there was no evidence of 
chronic foot or ankle swelling in service.  So, to reopen 
this claim, there must be evidence of record now at least 
suggesting this condition is linked or related to his 
military service.

The evidence added to the record since the RO's August 1971 
decision consists of the reports of VA medical examinations 
and private medical records dated from November 1971 to 
September 2003.  Although these records are new, in the sense 
they were not previously before VA decision makers in August 
1971, they do not provide evidence of chronic foot or ankle 
swelling in service, nor do they show a nexus (i.e., 
etiological link) between the veteran's claimed disability 
and his military service.  Thus, these records do not correct 
the deficiency in the evidence on file at the time of the 
RO's decision in August 1971.

The VA examinations and private medical records dated from 
November 1971 to June 2002, as well as the report of an 
August 2002 spinal examination, noted no chronic swelling 
condition and addressed medical issues that do not bear 
directly or substantially on the issue at hand.  An August 
2002 orthopedic examination did diagnose the veteran with 
mild osteoarthritis in both feet and mild extensor 
tendinitis.  The physician stated, however, that the 
veteran's condition was probably age-related (so unrelated to 
his military service).

There also are two podiatry reports on record, dated in June 
and August 2003.  In the June report, the physician made a 
diagnosis of pronation, swelling of the feet with unknown 
etiology, and possible Raynaud's phenomenon.  He stated in 
relation to this diagnosis, "I am not sure that the edema 
that the patient is experiencing in his feet can be directly 
related to his service in 1955. . . .  In fact, at his age 
the edema could be due to a variety of diagnosis including 
arthritis and vascular problems."  So this statement also 
ultimately failed to link the conditions diagnosed to 
service.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-
28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative to be deemed new and 
material evidence to reopen cause of death claim); Moffitt v. 
Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion that 
"renal insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim).  



In the August 2003 report, the physician diagnosed the 
veteran with plantar fasciitis, heel spur syndrome, and 
peripheral vascular disease, but again did not refer to any 
nexus between the diagnosis and the veteran's military 
service.  Medical evidence only showing current treatment for 
the conditions at issue is insufficient to reopen the claim.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).  In short, these records do not 
show a causal relationship between the veteran's service in 
the military and any current symptomatology or diagnoses.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The only evidence purporting to link the veteran's current 
disability to his military service are statements made by the 
veteran himself.  These are cumulative and redundant of 
similar contentions raised in the past, and, therefore, are 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, it is well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset, 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2005) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Indeed, in Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court specifically noted that "[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108."

Because there is still no competent medical evidence that the 
veteran's swollen feet and ankles are related to his military 
service, the additional evidence received since the RO's 
August 1971 decision does not raise a reasonable possibility 
of substantiating this claim.  See 38 C.F.R. § 3.156 (2005).  
It therefore is not new and material and his attempt to 
reopen his claim is unsuccessful.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
swollen feet and ankles is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


